Citation Nr: 1616206	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-24 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991 with subsequent service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for a right knee condition.  This matter was remanded by the Board in March 2015.  

As was noted in the Board's prior remand, the Veteran requested a Board hearing at the time of his substantive appeal, which was scheduled for a date in November 2012.  The Veteran did not appear and his hearing request was deemed withdrawn.

The record before the Board includes electronic files within Virtual VA and the Veterans Benefits Management System. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, this matter must be remanded in order for VA to adequately meet its duty to assist the Veteran.

The Veteran is seeking to establish service connection for a right knee disability, which he contends initially manifested during boot camp in the Marine Corps.  See August 2008 VA Form 21-526.  The Board reviewed the Veteran's service treatment records for evidence of an in-service incurrence of a right knee disability.  There are several indications of treatment within the service treatment records, however, the Veteran's duty status at the time of treatment is unclear within the record before the Board.  A review of the Veteran's service treatment records reveals no abnormalities at the time of an October 1988 enlistment examination, which is noted as an examination for purposes of enlistment into the Marine Corps (rather than enlistment into the Reserves).  The Veteran was then treated for right knee pain three times in December 1988 with a notation of LCL strain in the right knee.  X-ray of the right knee in December 1988 was within normal limits. In December 1990, he reported an aching pain radiating down his right leg from the buttocks to the knee following a vaccination.  A May 1993 note shows right knee strain in the past with no current limitations.  A January 1994 "Fitness for Duty" examination report shows a history of severe patella tendonitis, recurrent, with a notation that if the knee problem persists, he may need an operation.  He was assessed as having "Right knee - severe tendonitis (Jumpers knee)."  A February 1994 clinical note within his service treatment records indicates a letter was received from Arlington Orthopedic Clinic at that time documenting the Veteran's treatment in that facility for knee problems from July 1993 to November 1993.  The records of this treatment, however, are not found within the service treatment records, or otherwise within the claims file.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The Veteran's rating decision shows dates of active service as December 2, 1990, to May 5, 1991.  At the time of his August 2008 claim, the Veteran did not report active duty and suggested that he entered the Reserves in December 1990, yet he reported the onset of his right knee disability in 1988 in Marine boot camp.  See VA Form 21-526.  The Veteran's DD Form 214 is not within the record before the Board, nor are any of his service personnel records.  Regarding the Veteran's Reserve service, "active" military service includes active duty, any period of active duty for training (ACDUTRA) during which the Veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the Veteran was disabled or died from an injury incurred or aggravated in the line of duty.  See 38 C.F.R. § 3.6(a)-(b).  Because the record is unclear as to the Veteran's duty status at the time of the 1988 initial report of knee pain and since, a remand is required so that the RO can associate the appropriate records with the claims file, to include making specific inquiries regarding his duty status during the dates and times of his right knee treatment noted within the service treatment records.  This is required so that it can be ascertained whether any of the disorders resulted from an injury or disease associated with either a period of ACDUTRA and/or a period of INACDUTRA.  This development should include requesting personnel records and drill pay records from the dates of the noted right knee treatment in 1988, 1990, 1993 and 1994.  38 C.F.R. § 3.159(c)(2) (2015).

Moreover, while the Board recognizes the RO's adequate notice of the elements necessary to establish service connection and the provision of a VA Form 21-4142 at the time of the notice in August 2008, the RO should, on remand, afford the Veteran another opportunity to provide VA authorization to obtain the records, particularly the records of the July 1993 to November 1993 treatment of the right knee at the Arlington Orthopedic Clinic, noted in the service treatment records in February 1994.  38 C.F.R. § 3.159(c)(1) (2015).

Finally, the Board has reviewed the May 2010 VA examination report.  Initially, the Board observes a lack of clarity as to diagnosis with regard to the right knee.  The diagnosis is listed as "chronic right knee pain due to strain."  It is indeed unclear whether the examiner is assessing the Veteran as having right knee pain alone, or whether there is a diagnosis associated with that pain.  The examination report also indicates an MRI would be ordered and an addendum completed after the MRI.  There is no indication of such development within the record before the Board.  Moreover, the VA examiner misreported the Veteran's medical history, which makes the analysis of the claim inadequate.  In particular, the examiner reported the single episode of right knee pain in 1988 and found that it was "an episode of right knee pain that was addressed and it was not significant at the time."  The examiner went on to suggest there exists no other evidence of right knee pain until 2001.  This is factually incorrect.  Again, a January 1994 Fitness for Duty examination report documents severe patella tendonitis, which was noted to potentially require surgery.  Moreover, a February 1994 note confirms treatment in a private orthopedic clinic from July 1993 to November 1993.  Thus, the VA examiner incorrectly reported the Veteran's medical history, rendering the analysis inadequate.  On remand, once the evidentiary record is developed, the Veteran should be afforded a new VA examination to assess the nature of any right knee disability present, as well as its etiology, considering the complete medical history.



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a VA Form 21-4142 to authorize VA to obtain the records related to his treatment at the Arlington Orthopedic Clinic between July 1993 and November 1993.  If the Veteran provides this authorization, assist him by attempting to obtain these relevant private treatment records.  Associate all records obtained with the claims file.  If any such records cannot be obtained, document this in the claims file and notify the Veteran accordingly.
 
2.  Verify the Veteran's duty status in October 1988 (enlistment examination), December 1988 (right knee treatment), May 1993 (examination noting right knee strain), January 1994 (Fitness for Duty examination), and February 1994 (clinical note showing right knee treatment), as well as during the July 1993 to November 1993 private right knee treatment.  As needed, obtain the Veteran's active duty and Reserve personnel records, drill pay records, and any other record necessary to establish the Veteran's duty status for the dates listed above, all of which show treatment related to the right knee.
 
 3. Once the record is developed to the extent possible, afford the Veteran a new VA examination to assess the nature and etiology of any right knee disability present.  A copy of this remand and all relevant medical records should be made available to the examiner.  All necessary testing to include x-ray and the MRI referenced in the May 2010 VA examination report should occur.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, service treatment records, and post-service treatment records.  

The examiner is asked to first assess the appropriate diagnosis for the Veteran's right knee.  If a disability other than pain alone is diagnosed, then, based on the record review and examination results, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right knee disability is related to the Veteran's period of active duty, or to "disease or injury" during ACDUTRA or an "injury" during INACDUTRA.  This includes an assessment of the various instances of right knee pain, strain and tendonitis shown in the record between 1988 and 1994, summarized above, or any other alleged events that can be verified as occurring during a period of active duty, ACUDTRA or INACDUTRA. All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.

4.  Review the record to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  After completing the above action, the claim on appeal should be readjudicated.  If benefits are not awarded to the Veteran's satisfaction, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




